Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Babcock / Nolting (CN 102123592 A1) (“Babcock” herein)

Claim 1
Babcock discloses a composition comprising:
 	 a solid surfactant composite comprising a water-wetting surfactant and a solid carrier; and a solid particulate additive dry blended with the solid surfactant composite. [0119; 0124-0125; 0135-0138; 0146]

Claim 2
Babcock discloses the composition of claim 1, wherein the solid surfactant composite is spray dried. [0119; 0124]

Claim 3
Babcock discloses the composition of claim 1, wherein the solid surfactant composite further comprise at least one additive selected from the group consisting of a dispersant, a defoaming agent, and any combination thereof. [0146]

Claim 5
Babcock discloses the composition of claim 1, wherein the water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof.  [0136]

Claim 8
Babcock discloses the composition of claim 1, wherein the water-wetting surfactant may be included in the solid surfactant composite in an amount, without limitation, of from about 5% to about 99.9% by weight of the solid surfactant composite. [0121]

Claim 10
Babcock discloses the composition of claim 1, wherein the solid carrier may be included in the solid surfactant composite in an amount, without limitation, of from about 0.1% to about 95% by weight of the solid surfactant composite. [0121]

Claim 11
Babcock discloses the composition of claim 1, wherein the solid particulate additive comprises at least one solid material selected from the group consisting of a weighting agent, vitrified shale, cement kiln dust, silica flour, bentonite, pumice, fly ash, hematite, hausmannite, barite, calcium carbonate, and any combination thereof. [0121]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson Sr. et al. (US 6,302,209 B1) (“Thompson” herein – provided by applicant) and in further view of Dealy (US 2006/0081372 A1) (“Dealy” herein – provided by applicant)

Claim 1
Thompson discloses a composition comprising:
 	 a solid surfactant composite comprising a water-wetting surfactant and a solid carrier; and a solid particulate additive blended with the solid surfactant composite. (Col. 8 l. 38+; Col. 19 l. 55+; Col. 20 l. 1-58; Col. 23 l. 45-47)
Thompson however does not explicitly disclose dry blended.
	Dealy teaches the above limitation (See paragraph 0022→ Dealy teaches this limitation in that Next, the blended dry materials may be mixed with base fluid in the field, either by batch mixing or continuous ("on-the-fly") mixing. In certain embodiments of the present invention wherein the blended dry materials are mixed with base fluid by batch mixing, a weak organic acid and defoamers typically will be premixed into the base fluid. The dry blend then may be added to the base fluid using, e.g., an additive 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Thompson with the above limitation, as taught by Dealy, in order to have continuous “on-the –fly mixing.

Claim 3
Thompson discloses the composition of claim 1, wherein the solid surfactant composite further comprise at least one additive selected from the group consisting of a dispersant, a defoaming agent, and any combination thereof. (Col. 19 l. 55+)

Claim 4
Thompson discloses the system of claim 1, wherein the solid surfactant composite may be added to the spacer fluid in an amount in a range of from about 0.1% to about 20% by weight of the spacer fluid. (Col. 24 l. 1-36)

Claim 5
Thompson discloses the composition of claim 1, wherein the water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof. (Col. 8 l. 38+)

Claim 6
Thompson discloses the composition of claim 1, wherein the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide. (Col. 9 l. 51+ & Col. 10 l. 1-3)

Claim 7
Thompson discloses the composition of claim 1, wherein the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C12 to C14 alcohol ethoxylated with about 10 moles to about 14 moles of ethylene oxide. (Col. 9 l. 51+ & Col. 10 l. 1-3)

Claim 8
Thompson discloses the composition of claim 1, wherein the water-wetting surfactant may be included in the solid surfactant composite in an amount, without limitation, of from about 5% to about 99.9% by weight of the solid surfactant composite. (Col. 20 l. 26-45)

Claim 10
Thompson discloses the composition of claim 1, wherein the solid carrier may be included in the solid surfactant composite in an amount, without limitation, of from about 0.1% to about 95% by weight of the solid surfactant composite. (Example 1- Table 3)

Claim 11
Thompson discloses the composition of claim 1, wherein the solid particulate additive comprises at least one solid material selected from the group consisting of a weighting agent, vitrified shale, cement kiln dust, silica flour, bentonite, pumice, fly ash, hematite, hausmannite, barite, calcium carbonate, and any combination thereof. (Col. 19 l. 55+)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock and in further view of Thompson.

Claims 6-7
Babcock discloses the composition of claim 1.  Babcock however does not explicitly disclose, wherein the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide and wherein the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C12 to C14 alcohol ethoxylated with about 10 moles to about 14 moles of ethylene oxide. 
	Thompson teaches the above limitation (See Col. 9 l. 51+ & Col. 10 l. 1-3 Thompson teaches this limitation in that Suitable ethoxylated alcohols ("EA") for those embodiments employing one or more solid ethoxylated alcohols include any solid 


    PNG
    media_image1.png
    45
    264
    media_image1.png
    Greyscale

where

 n is about 7 to about 19
 m is from about 6 to about 40) for the purpose of having environmentally compatible surfactant formulations may be used to replace less environmentally desirable surfactant solutions containing phenol-based surfactants. (Col. 8 l. 25-28)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Babcock with the above limitation as taught by Thompson, in order to have an environmental compatible surfactant.

Allowable Subject Matter
Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todd et al. (US 8,082,992 B2) Methods of fluid-controlled geometry stimulation teaches methods including the steps of selecting a target fracture geometry for a portion of a subterranean formation; selecting a target tip pressure and a target back flow pressure based at least in part on a calculation for the target fracture geometry; selecting a target surface pressure and a target bottom-hole pressure based at least in part on a calculation for the target tip pressure and the target back flow pressure; and introducing a slurry fluid comprising proppant particulates into one or more fractures in the portion of the subterranean formation, Champagne et al. (US 9,464,223 B2) Methods and compositions for use in oil and/or gas wells teaches Methods and compositions comprising an emulsion or a microemulsion for use in various aspects of the life cycle of an oil and/or gas well are provided. In some embodiments, the emulsion or the microemulsion comprises water, a solvent, and a surfactant, and optionally, one or more additives, and Quintero et al. (US 9,944,842 B2) Methods of pre-flushing reservoir paths for higher return of hydrocarbon fluids teaches umping a pre-flush composition into a subterranean reservoir may contact at least a portion of non-polar material within a reservoir path. The pre-flush composition may have or include a polar fluid and at least one surfactant. The pre-flush composition may in situ form an in situ fluid in the reservoir path. The in situ formed fluid may include a portion of the non-polar material from the reservoir path, a polar phase from the polar fluid, and at least one surfactant. Pre-flushing the reservoir path may allow for greater .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/04/2021